Order of business
The final version of the draft agenda as drawn up pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed. The following amendments have been proposed:
on behalf of the PSE Group. - (DE) Madam President, on our agenda today we have the Commission statement on the partnership agreements with the ACP countries and a resolution is planned for this debate. Our Group, this morning and in recent days, has held very intensive debates on this resolution. We have also tried very hard to work out a compromise resolution with other groups, with a view to reaching such a compromise. Unfortunately, that has proved impossible. Nonetheless, we do not want to give up on this task and we are still attempting to reach a compromise before we have to resort to contested votes.
On behalf of my Group, I therefore propose that the resolution on this Commission statement and the vote on that resolution be postponed until the December part-session. I would be grateful to the Members of this House if they could support this course of action, which would offer some scope for negotiations on a compromise.
Mr Schulz, we shall refer to this topic in due course, according to the order of business.
Wednesday:
The joint debate on Community railways will be held before Mrs Hieronymi's report on television broadcasting.
The Ortuondo Larrea report on the interoperability of the Community rail system will be put to the vote during the next part-session in Strasbourg.
Thursday:
I would like to inform you that at voting time:
The report by Mr Leinen on the amendment of the regulation on the Financial Regulation applicable to the general budget of the European Communities is approved pursuant to Rule 43(1) and is registered for voting.
The Blokland report on hazardous chemicals is deferred to the January part-session, so that conciliation can be achieved at first reading.
Now, about the topic you raised, Mr Schulz:
I have received from the Socialist Group a request that voting on the motions for a resolution on economic partnership agreements should be postponed until the December session, with new deadlines for submitting the texts as a result.
on behalf of the PPE-DE Group. - (PT) Madam President, I note the spirit of compromise shown by the Socialist benches and, on behalf of the PPE-DE Group, I must say that we are also open to compromise and will not therefore oppose this suggestion. However, following the referendum in Venezuela, we should also like to have a resolution, during the December part-session, on the situation in that country. In this spirit of compromise and also in the Christmas spirit, I feel that we can accommodate these proposals.
Mr Pinheiro, this topic does not concern Venezuela, but the proposal by the Socialist Group concerning postponement of the motions for a resolution on economic partnership agreements to the December session.
Does any Member wish to speak in favour of this proposal?
on behalf of the PPE-DE Group. - (PT) Madam President, you probably did not hear what I said. I started by saying that, in a spirit of compromise, we would be prepared to accept this suggestion. However, in that spirit of Christmas compromise, we should like our Socialist friends in turn to accept our proposal for a resolution on the issue of Venezuela following the referendum there.
Does any Member wish to speak against this proposal?
on behalf of the GUE/NGL Group. - (DE) Madam President, I am rather surprised at this proposal from the Socialist Group. The joint motion for a resolution by the Socialists, the Greens and my Group incorporated the resolution adopted in Kigali. In Kigali, the members of the PPE-DE Group also agreed to this compromise, so I simply cannot understand why everything should now be postponed for further debate when, together, Members of this House had already reached an agreement. The fact is that everyone agreed to this compromise in Kigali! I am therefore opposed to this postponement because the document in question has been endorsed by a large number of Members already and could be voted on today.
on behalf of the Verts/ALE Group. - (DE) Madam President, just so that there are no misunderstandings: the problem is not the substance; the problem is that they want to ensure that they get a majority. I think that is legitimate. You are absolutely right, Mr Markov; the proposal implies that the debate should start again, which is hard to understand, but the Socialists' idea - let's see - is about securing a majority to endorse what everyone wants to achieve anyway. That is the issue and that is the reason why they want a postponement. That is all.
(Parliament approved the request)
The vote on the motions on economic partnership agreements is postponed until December and the deadlines proposed are as follows:
for tabling motions for a resolution, Wednesday, 5 December at 12 noon;
for amendments and joint motions for a resolution, Monday, 10 December at 7 p.m.
The vote will take place on Wednesday, 12 December.
I have received a request from the Group of the European People's Party and European Democrats for the debate on the statement by the Commission concerning the referendum in Venezuela to be concluded, with the submission of motions for a resolution.
Does any Member wish to speak against this request?
on behalf of the PSE Group. - (DE) Madam President, Mr de Deus Pinheiro has just mentioned the Christmas spirit. I am also in favour of the Christmas spirit, but we should not overdo it. After all, in that spirit, we were quite willing to have a compromise coming from Kigali.
As to Venezuela, there are always going to be differences of opinion, indeed controversy, in any debate about Mr Chávez. We believe the debate is useful - indeed, it is now being held - but we are not convinced that we can get a sensible resolution in the short time available today or tomorrow. If we take this resolution forward to the December part-session, it will be three weeks old by then. It is very useful to have the debate now, but we do not want a resolution because it will either be cobbled together or will come far too late. I think we should have the debate today, and that will be enough.
Does any Member wish to speak in support of this request?
on behalf of the PPE-DE Group. - (PT) Madam President, thank you for this opportunity. There will be a new situation following the referendum which is about to take place in Venezuela. This is a very important referendum and I felt that it was also important that this House should be able to have a rational debate on this issue now, bearing in mind the possible results of the referendum. We can then try to adopt a resolution in December. I believe that this is possible and that we should make this effort. It is in the spirit of Christmas and cooperation that I making this suggestion.
(Parliament rejected the request)
(The order of business was adopted thus amended)